 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     AMY MATCHISON (CABN 217022)
 3   Trial Attorney, Tax Division
     United States Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   Telephone: (202) 307-6422
     Facsimile: (202) 307-0054
 6   Email: Amy.T.Matchison@usdoj.gov
            Western.Taxcivil@usdoj.gov
 7
     DAVID L. ANDERSON
 8   United States Attorney
     Of Counsel
 9
     Attorneys for United States of America
10

11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14
     REZA RAE POURIAN,                                     Case No. 3:18-cv-04536-RS
15
                           Plaintiff,                      STIPULATION AND ORDER TO
16                                                         CONTINUE CASE MANAGEMENT
             v.                                            CONFERENCE AND ALLOW UNITED
17                                                         STATES TO FILE AN AMENDED
     UNITED STATES OF AMERICA,                             ANSWER
18
                           Defendant.
19

20          Plaintiff Reza Rae Pourian and Defendant the United States of America, through their
21   respective undersigned counsel of record, stipulate as follows and respectfully request an order
22   pursuant to this stipulation for a continuance of the case management conference currently set for
23   June 20, 2019, and to allow the United States to file an amended answer.
24          1.      Plaintiff Reza Rae Pourian filed his Complaint in this matter on July 26, 2018,
25   seeking a refund of $134,529, plus interest, based on an alleged overpayment of federal income tax
26   for tax year 2011. (Docket No. 1)
27          2.      The United States timely answered on October 2, 2018. (Docket No. 13).
28


     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04536-RS                           1
 1          3.      The Court conducted an initial case management conference on November 15, 2018.

 2   Subsequently, the Court issued its Case Management Scheduling Order which sets a Further Case

 3   Management Conference for June 20, 2019, at 10:00 a.m. (Docket No. 25).

 4          4.      Since the Court’s Order, the parties have been engaged in discovery and the United

 5   States has found it must amend its Answer in order to assert additional defenses.

 6          5.      Accordingly, the parties stipulate, pursuant to Rule 15(a)(2) of the Federal Rules of

 7   Civil Procedure, that the United States may file an Amended Answer in the above-captioned case

 8   on or before June 7, 2019.

 9          6.      Furthermore, due to a scheduling conflict with government counsel’s calendar and to

10   allow the parties additional time to pursue resolution discussions, the parties seek to continue the

11   Further Case Management Conference currently set for June 20, 2019, for sixty days.

12          7.      This is the parties’ first stipulation for a continuance of the second case management

13   conference.

14          Dated this 29th day of May, 2019

15                                                          RICHARD E. ZUCKERMAN
                                                            Principal Deputy Assistant Attorney General
16
                                                            /s/ Amy Matchison
17
                                                            AMY MATCHISON (CA SBN 217022)
18                                                          Trial Attorney, Tax Division
                                                            United States Department of Justice
19
                                                            Attorneys for UNITED STATES OF AMERICA
20
            Dated this 29th day of May, 2019
21                                                          SIDEMAN & BANCROFT LLP
22
                                                            By:    /s/ Jay R. Weill
23                                                                 Jay R. Weill
                                                                   Travis W. Thompson
24
                                                            Attorneys for REZA RAE POURIAN
25

26

27

28


     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04536-RS                            2
 1         IT IS SO ORDERED.

 2                                           30 day of May, 2019
                                  Dated this __
 3

 4
                                  __________________________
 5                                RICHARD SEEBORG
                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04536-RS                 3
 1                                         ECF CERTIFICATION

 2              Pursuant to Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence in the filing

 3   of this document from the signatory indicated by the conformed signature (/s/) of Jay R. Weill.

 4
                                                            /s/ Amy Matchison
 5                                                          AMY MATCHISON
                                                            Trial Attorney, Tax Division
 6
                                                            U.S. Department of Justice
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04536-RS                            4
